Exhibit 10.25.2

 

NEW EMPLOYEE INDUCEMENT GRANT STOCK OPTION AGREEMENT

 

TO:  Leonard Perham (the “Optionee”):

 

MoSys, Inc., a Delaware corporation (the “Company”), hereby grants to Optionee
an option (“Option”) to purchase a total of Three Hundred Fifty Thousand
(350,000) shares of Common Stock, $0.01 par value per share (“Shares”), of the
Company, at the price set forth herein.

 

DEFINITIONS FOR CERTAIN DEFINED TERMS ARE AS FOLLOWS:

 

“Agreement” means this Stock Option Incentive Grant Agreement.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

“Committee” means the Compensation Committee of the Board of Directors.

 

“Consultant” means any independent contractor retained to perform services for
the Company or a Subsidiary.

 

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director or Consultant by the Company, a Parent, or any
Subsidiary. Continuous Service shall not be considered interrupted during any
period of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the Company. A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company.

 

“Corporate Transaction” means:

 

(a)  an acquisition after the Grant Date by an individual, an entity or a group
in one or more related transactions (excluding the Company or an employee
benefit plan of the Company or a corporation controlled by the Company’s
stockholders) of beneficial ownership of 45 percent or more of the Company’s
common stock or voting securities; or

 

(b)  consummation of a complete liquidation or dissolution of the Company or a
merger, consolidation, reorganization or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) after the Grant Date,
other than a Business Combination in which (A) the stockholders of the Company
receive beneficial ownership of 50 percent or more of the stock of the
corporation resulting from the Business Combination and (B) at least a majority
of the board of directors of such resulting corporation were incumbent directors
of the Company immediately prior to the consummation of the Business
Combination, and (C) after which no individual, entity or group (excluding any
corporation or other entity resulting from the Business Combination or any
employee benefit plan of such corporation or of the Company) who did not have
beneficial ownership of 45 percent or more of the stock of the

 

1

--------------------------------------------------------------------------------


 

resulting corporation or other entity immediately before the Business
Combination has beneficial ownership of 45 percent or more of the stock of such
resulting corporation or other entity.

 

For this purpose, “beneficial ownership” refers to ownership of a security,
directly or indirectly, by any person or entity who through any contract,
arrangement, understanding, relationship or otherwise has or shares (1) voting
power, which includes the power to vote, or to direct the voting of, such
security, and/or (2) investment power, which include the power to dispose, or to
direct the disposition of, such security, and shall be determined in accordance
with Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

 

“Director” means a director of the Company.

 

“Employee” means any person, including officers (whether or not they are
directors), employed by the Company, a Parent or any Subsidiary.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of Common Stock as of any date is the closing price for the
Common Stock as reported on the NASDAQ Global Market (or on any other national
securities exchange or other established market on which the Common Stock is
then listed) for that date or, if no closing price is reported for that date,
the closing price on the next preceding date for which a closing price was
reported.

 

“Grant Date” means, with respect to the Option, November 8, 2007.

 

“Non-Employee Director” means a Director of the Company who qualifies as a
Non-Employee Director as such term is defined in Section 240.16b-3(b)(3) of the
General Rules and Regulations promulgated under the Exchange Act.

 

“Parent” means a parent corporation of the Company, whether now or hereafter
existing, as defined by Section 424(e) of the Code.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Price” means the average closing price of a share of the Common Stock on
the NASDAQ Global Market (or on any other national securities exchange or other
established market on which the Common Stock is then listed) during a
consecutive 90-calendar day period within the first two years following the
Grant Date; provided that in the case of a Corporate Transaction such
determination shall be made as of the 90-calendar day period ending on the third
business day immediately preceding the date on which the Corporation Transaction
is consummated.

 

“Subsidiary” means a subsidiary corporation of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

“Termination of Service” means (a) in the case of an Employee, a cessation of
the employee-employer relationship between the Employee and the Company or a
Parent or Subsidiary for any reason, including, but not by way of limitation, a
termination by resignation,

 

2

--------------------------------------------------------------------------------


 

discharge, death, disability, or the disaffiliation of a Parent or Subsidiary,
but excluding any such termination where there is a simultaneous reemployment by
the Company or a Parent or Subsidiary; (b) in the case of a Consultant, a
cessation of the service relationship between the Consultant and the Company or
a Parent or Subsidiary for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, disability, or the
disaffiliation of a Parent or Subsidiary, but excluding any such termination
where there is a simultaneous re-engagement of the Consultant by the Company or
a Parent or Subsidiary; and (c) in the case of a Director, a cessation of the
Director’s service on the Board of Directors for any reason, including, for
example, but not by way of limitation, a termination by resignation, removal,
death, disability, expiration of the term of directorship, but excluding any
such termination where there is a simultaneous reemployment by the Company or a
Parent or Subsidiary.

 

THE DETAILS OF YOUR OPTION ARE AS FOLLOWS:

 

1.                                      Nature Of The Option

 

The Option is intended to be a “Nonstatutory Stock Option” subject to the
provisions of Section 1.83-7 of the Treasury Regulations promulgated under
Section 83 of the Code.

 

The Option Price is $5.61 for each Share.

 

2.                                      Vesting And Exercise Of Option

 

(a)  During the term of this Option, it will vest and become exercisable while
the Optionee remains in Continuous Service (except as otherwise provided in this
Section 2) as to 280,000 Shares if the Stock Price is $10.00 and ratably as to
the remaining 70,000 of the Shares for each one cent increase in the Stock Price
up to $12.00 per share (which equals 350 Shares for each one cent increase).  By
way of example, if the Stock Price is $11.75, the Option would vest and become
exercisable with respect to 341,250, or 97.5%, of the Shares.

 

(b)  In the event of the Optionee’s death, disability or other termination of
employment, the Option shall be exercisable in the manner and to the extent
provided below:

 

(i)  Termination of Status as Employee, Director or Consultant.  If the
Optionee’s Continuous Service shall cease for any reason other than permanent
and total disability or death, the Optionee may, but only within 90 days after
the date of Termination of Service, exercise the Option to the extent that the
Optionee was entitled to exercise it at the date of Termination of Service,
subject to the condition that no Option shall be exercised after the expiration
of the Term (as defined in Section 6) of the Option.

 

(ii)  Disability of the Optionee.  If the Optionee’s Continuous Service shall
cease due to disability, and the Optionee was in Continuous Service as an
Employee, Director or Consultant from the Grant Date until the date of
Termination of Service, the Option may be exercised at any time within 12 months
following the date of Termination of Service, but only to the extent that the
Optionee was entitled to exercise the Option at the time of Termination of
Service, subject to the condition that no option shall be exercised after the
expiration of the Term of the Option.

 

3

--------------------------------------------------------------------------------


 

(iii)  Death of the Optionee.  In the event of the death of the Optionee during
the Term of the Option while the Optionee is an Employee, Non-Employee Director
or Consultant and in Continuous Service from the Grant Date until the date of
death, the Option may be exercised at any time within six months following the
date of death by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest, inheritance or otherwise as a result of the
Optionee’s death, but only to the extent that the Optionee would have been
entitled to exercise the Option at the date of death, subject to the condition
that no option shall be exercised after the expiration of the Term of the
Option.

 

(c)  No fraction of a Share shall be purchasable or deliverable upon exercise,
but in the event any adjustment of the number of Shares covered by the Option
shall cause such number to include a fraction of a Share, such number of Shares
shall be adjusted to the nearest smaller whole number of Shares.

 

(d)  In order to exercise any portion of this Option that has vested, the
Optionee shall notify the Company in writing of the election to exercise the
Option and the number of Shares in respect of which the Option is being
exercised, by executing and delivering the Notice of Exercise of Stock Option in
the form attached hereto as Appendix I.  The certificate or certificates
representing Shares as to which this Option has been exercised shall be
registered in the name of the Optionee. Or, the optionee shall notify the
Company through his broker if he chooses to exercises the Option through a
brokerage firm.

 

3.                                      Non-Transferability Of Option

 

As approved by the Committee, any vested portion of the Option may be
transferred by the Optionee through a gift or domestic relations order in
settlement of marital property rights to the following donees or transferees:

 

(a)  any “family member,” which includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, including adoptive relations, and any person sharing the
employee’s household (other than a tenant or employee);

 

(b)  a trust in which “family members” have more than 50% of the beneficial
interest;

 

(c)  a foundation in which “family members” or the employee control the
management of assets; and

 

(d)  any other entity in which the “family members” (or the employee) own more
than 50% of the voting interests;

 

provided that (x) there may be no consideration for any such transfer, (y) this
Agreement, and any amendment hereto, must be approved by the Committee, and must
expressly provide for transferability in a manner consistent with this
Section 3, and (z) subsequent transfers of the Option or transferred portion
shall be prohibited except transfers effected in accordance with this
Section 3.  Following the transfer, the Option or transferred portion shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Optionee” shall be deemed
to refer to the transferee in lieu of or in addition to the transferor. Any
Termination of Service of the Optionee shall be applied with respect to the
original Optionee,

 

4

--------------------------------------------------------------------------------


 

following which the Options shall be exercisable by the transferee only to the
extent and for the periods specified in this Agreement.

 

Otherwise, this Option may be transferred only by will or by the law of descent
and distribution.  The terms of this Option shall be binding upon the executors,
administrators, heirs and successors of the Optionee.

 

4.                                      Method Of Payment

 

Payment of the exercise price shall be by any of the following, or a combination
thereof, at the election of the Optionee:

 

(a)  cash;

 

(b)  check, cashier’s check, certified check or wire transfer;

 

(c)  in the event there exists a public market for the Company’s Common Stock on
the date of exercise, by delivery of a sell order to a broker for the Shares
being purchased and an agreement to pay (or have the broker remit payment for)
the purchase price of the shares being purchased on or before the settlement
date for the sale of such Shares to the broker; or

 

(d)  in the event there exists a public market for the Company’s Common Stock on
the date of exercise, by surrender of shares of the Company’s Common Stock.  In
this case payment shall be made as follows:

 

(i)  the Optionee shall deliver to the Secretary of the Company a written notice
which shall set forth the portion of the purchase price the Optionee wishes to
pay with Common Stock, and the number of shares of Common Stock the Optionee
intends to surrender upon the exercise of this Option, which shall be determined
by dividing the aforementioned portion of the purchase price by the closing
price per share of the Common Stock of the Company, as reported on the NASDAQ
Global Market (or on any other national securities exchange or other established
market on which the Common Stock is then listed), on the last business day
immediately preceding the date of exercise of the Option, as determined by the
Committee;

 

(ii)  fractional shares shall be disregarded and the Optionee shall pay in cash
an amount equal to such fraction multiplied by the price determined under
subparagraph i above;

 

(iii)  the written notice shall be accompanied by a duly endorsed blank stock
power with respect to the number of shares of Common Stock set forth in the
notice, and the certificate(s) representing said shares shall be delivered to
the Company at its principal offices within three working days from the date of
the notice of exercise;

 

(iv)  the Optionee hereby authorizes and directs the Secretary of the Company to
transfer so many of the shares of Common Stock represented by such
certificate(s) as are necessary to pay the purchase price in accordance with the
provisions herein; and

 

5

--------------------------------------------------------------------------------


 

(v)  notwithstanding any other provision herein, the Optionee shall only be
permitted to pay the purchase price with shares of Common Stock owned by him as
of the exercise date in the manner and within the time periods allowed under 17
CFR Section 240.16b-3 promulgated under the Exchange Act, as such regulation is
presently constituted, as it is amended from time to time, and as it is
interpreted now or hereafter by the Securities and Exchange Commission.

 

(vi)  the Optionee may elect to pay the exercise price by authorizing a third
party to sell Shares subject to the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire exercise price and any tax
withholding resulting from such exercise.

 

5.                                      Adjustments Upon Changes In
Capitalization

 

(a)  Recapitalization.  Subject to any required action by the stockholders of
the Company, the number of Shares covered by the Option and the per share
exercise price of the Option, shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, combination, reclassification, the payment of
a stock dividend on the Common Stock or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been effected without receipt of
consideration. Such adjustment shall be made by the Board of Directors, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an Option.

 

(b)  Corporate Transaction.  In the event of a proposed Corporate Transaction,
the Board of Directors shall notify the Optionee at least 10 calendar days prior
to such proposed Corporate Transaction.  To the extent it has not been
previously exercised, the Option will terminate immediately prior to the
consummation of such proposed Corporate Transaction (but subsequent to the full
vesting acceleration provided in Section 2(a)), unless the Option is assumed or
an equivalent option is substituted by the successor corporation or a parent or
subsidiary of such successor corporation. For the purposes of this subsection,
the Option shall be considered assumed if, following the Corporate Transaction,
the Option confers the right to purchase, for each Share subject to the Option
immediately prior to the Corporate Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share subject to the Option held
on the effective date of the Corporate Transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Corporate Transaction was not solely common stock
of the successor corporation or its parent or subsidiary, the Board of Directors
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Option for each Share
subject to the Option to be solely common stock of the successor corporation or
its parent or subsidiary equal in fair market value to the per share
consideration received by the Company’s holders of Common Stock in the Corporate
Transaction.

 

6

--------------------------------------------------------------------------------


 

6.                                      Term Of Option

 

This Option may not be exercised more than seven years from the date of grant of
this Option (the “Term”), as set forth below, and may be exercised during such
term only in accordance with  the terms of this Option.

 

7.                                      Not Employment Contract

 

Nothing in this Agreement shall confer upon the Optionee any right to continue
in the employ or other service with the Company or any Parent or Subsidiary or
shall interfere with or restrict in any way the rights of the Company (or any
Parent or Subsidiary), which are hereby expressly reserved, to discharge the
Optionee at any time for any reason whatsoever, with or without cause, subject
to the provisions of applicable law.  This is not an employment contract.

 

8.                                      Income Tax Withholding

 

(a)  Whenever Shares are issued or to be issued pursuant to the Option, the
Company shall have the right to require the recipient to remit to the Company an
amount sufficient to satisfy federal, state, local or other withholding tax
requirements if, when, and to the extent required by law (whether so required to
secure for the Company an otherwise available tax deduction or otherwise) prior
to the delivery of any certificate or certificates for such shares. The
obligations of the Company under this Agreement shall be conditional on
satisfaction of all such withholding obligations and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee. However, in such cases the
Optionee may elect, subject to the approval of the Board of Directors, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold shares to satisfy their tax obligations. The Optionee may
only elect to have shares withheld having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Optionee, and shall be subject to any restrictions or limitations
that the Board of Directors deems appropriate.

 

In the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the exercise of
this Option, the Optionee agrees to pay the Company the amount of such
deficiency in cash within five days after receiving a written demand from the
Company to do so, whether or not Optionee is an employee of the Company at that
time.

 

(b)  At such time as the Optionee is required to pay to the Company an amount
with respect to tax withholding obligations as set forth in Section 8(a), the
Optionee may elect prior to the date the amount of such withholding tax is
determined to make such payment, or such increased payment as the Optionee
elects to make up to the maximum federal, state and local marginal tax rates
(including any related FICA obligation) applicable to the Optionee and the
particular transaction in accordance with the provisions of Section 8(a).

 

(c)  Any adverse consequences incurred by an Optionee with respect to the use of
shares of Common Stock to pay any part of the Option Price or of any tax in
connection with the exercise of an Option shall be the sole responsibility of
the Optionee.

 

7

--------------------------------------------------------------------------------


 

9.                                      Conditions Upon Issuance of Shares.

 

Shares shall not be issued with respect to the Option unless the exercise of the
Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or public trading market
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of the Option, the Company may require the Optionee to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.

 

10.                               Notices and Other Communications.

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
Optionee, at his residence address last filed with the Company and (ii) if to
the Company, at its principal place of business, addressed to the attention of
its Chief Executive Officer or Secretary, or to such other address or telecopier
number or electronic mail address, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report; and (iv) in the case of electronic
mail, when directed to an electronic mail address at which the receiving party
has consented to receive notice, provided, that such consent is deemed revoked
if the sender is unable to deliver by electronic transmission two consecutive
notices and such inability becomes known to the secretary or assistant secretary
of the Company or to the transfer agent, or other person responsible for giving
notice.

 

Dated as of the 28th day of November 2007.

 

 

 

MOSYS, INC.

 

 

 

 

 

 

 

By:

/s/ Mehdi Bathaee

 

 

 

 

 

 

 

Its:

Chief Operating Officer

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT BY OPTIONEE

 

The Optionee acknowledges receipt of copies of the Agreement and represents that
he is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions of the Agreement.  The
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board of Directors upon any questions arising under
the Agreement.

 

 

/s/ Leonard Perham

 

Optionee

 

 

Date: December 4, 2007

 

 

[CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I, ___________________________, spouse/domestic partner of the Optionee who
executed the foregoing Agreement, hereby agree that my spouse’s/domestic
partner’s interest in the shares of Common Stock subject to said Agreement shall
be irrevocably bound by the Agreement’s terms.  I further agree that my
community property interest in such shares, if any, shall similarly be bound by
said Agreement and that such consent is binding upon my executors,
administrators, heirs and assigns.  I agree to execute and deliver such
documents as may be necessary to carry out the intent of said Agreement and this
consent.

 

 

]

 

Spouse/Domestic Partner

 

9

--------------------------------------------------------------------------------


 

APPENDIX I

 

MOSYS, INC.

 

NOTICE OF EXERCISE OF STOCK OPTION

 

I _____________________________________ (print legibly) hereby elect to exercise
the following stock options(s) granted to me by MOSYS, INC. (the “Company”). 
All shares being purchased are fully vested and exercisable pursuant to
Section 3 of the listed Option Agreement.

 

1. ____________ Shares at $ ____________ per share (Grant date): ____________ )

2. ____________ Shares at $ ____________ per share (Grant date): ____________ )

3. ____________ Shares at $ ____________ per share (Grant date): ____________ )

4. ____________ Shares at $ ____________ per share (Grant date): ____________ )

 

Cash exercise in the amount of $ ____________________

Shares should be issued to me as follows:

                Name: ________________________________________________

 

 

If you choose to include your spouse, you must designate below how you wish your
shares to be registered by checking the appropriate box.  If we receive no
designation, the shares will be designated as Joint Tenants.

 

                                                ________ Joint
Tenants                                                                                                                                                                                                           
________ Community Property

                                                ________ Tenants in
Common                                                                                                                                                                         
________ Tenancy by Entirety

 

 

Verification by__________________________________________Stock Administration

 

Certificate to be delivered to (complete item 1 or 2 below)

1.               Employee
________                                                         Home Address:
   __________________________________________________________

                       
                                                                                                                                                                                                                                                                       
__________________________________________________________

2.               (Insert Name of Second Broker) 
________________________________________________

                                                Acct #: 
________________________________________________

                Contact Name & Number:
________________________________________________

 


 


SIGNATURE: ________________________________________ DATE:
________________________________________


SOCIAL SECURITY NO.: ___________________________________________

[For Company Use Only]

 

As of the date set forth above, the above named person has the vested right to
exercise the number of shares set forth above.


DATE: ____________________________           
                                               
____________________________________________


 

Amount due Company: $ ____________

 

 

MoSys, Inc.

 

755 N. Mathilda Avenue

 

Sunnyvale, California 94085

 

(408) 731-1800

 

Attn: Stock Administration

 

 

--------------------------------------------------------------------------------

 